Citation Nr: 0842296	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-04 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than March 8, 2004 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado.


FINDINGS OF FACT

1.  In a June 1991 rating action, the RO deferred service 
connection for PTSD for willingness to report for a VA 
examination.  The veteran did not pursue an appeal.

2.  In an April 1996 rating decision, the RO denied service 
connection for PTSD for lack of a confirmed diagnosis.  The 
veteran did not pursue an appeal.

3.  Following the April 1996 rating decision, the first claim 
to reopen a claim of entitlement to service connection for 
PTSD was received by VA on March 8, 2004.


CONCLUSIONS OF LAW

1.  The June 1991 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The April 1996 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

3.  There is no legal entitlement to an effective date 
earlier than March 8, 2004, for the award of service 
connection for PTSD.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  When an application for disability compensation is 
received within one year of the date of the veteran's 
discharge or release from service, the effective date of such 
award shall be the day following the veteran's release.  
38 U.S.C.A. § 5110(b)(1). 

The term "application," while not defined in the statute, 
is broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has 
already been allowed, certain submissions will be accepted as 
an informal claim such as a report of examination or 
hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  
Furthermore, any communication or action indicating an intent 
to apply for VA benefits from a claimant or representative 
may be considered an informal claim provided that such 
informal claim identify the benefit being sought.  38 C.F.R. 
§ 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992).

Appellate review of a rating decision is initiated by a 
notice of disagreement and completed substantive appeal after 
a statement of the case has been furnished.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal 
renders a rating decision final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final 
decision is generally not subject to revision on the same 
factual basis.  38 C.F.R. § 3.104(a).  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  
Here, the veteran has not asserted CUE in the 1991 and 1996 
RO decisions.

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when a rating decision is final, only a request for 
a revision premised on clear and unmistakable error (CUE) 
could result in the assignment of earlier effective date.  A 
freestanding claim for an earlier effective date, once the 
appeal becomes final, attempts to vitiate the rule of 
finality.

The veteran contends that he should be granted an earlier 
effective date for his service-connected PTSD, specifically 
that the effective date should be the date of the earliest 
mention of PTSD in his medical records.  It appears that the 
veteran was first diagnosed with symptoms of PTSD (although 
not a confirmed diagnosis of the disorder itself) in December 
1993.

The veteran filed a claim for service connection for PTSD in 
April 1991.  The original claim was deferred in a June 1991 
rating decision, for lack of willingness to report for a VA 
psychiatric examination.  The veteran was notified of this 
decision, and his appellate rights, in a June 1991 letter.  
The veteran did not initiate an appeal, therefore that RO 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103. 

The veteran filed a request to reopen the claim for service 
connection for PTSD in December 1995.  The veteran was 
afforded a VA psychiatric examination pursuant to the claim, 
and in February 1996, a VA examiner diagnosed generalized 
anxiety disorder with symptoms of PTSD.  The claim was denied 
in an April 1996 rating decision due to no confirmed 
diagnosis of PTSD.  The veteran was notified of this 
decision, and his appellate rights, in an April 1996 letter.  
The veteran did not initiate an appeal, therefore that RO 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103. 

As held in Rudd, absent CUE, the Board is statutorily barred 
from revisiting the RO's factual or legal findings in the 
June 1991 or April 1996 rating decisions by operation of 
38 U.S.C.A. § 5110(a).  Rudd, 20 Vet. App. at 300.  

It is important for the veteran to understand that the RO's 
June 1991 and April 1996 rating decisions pertaining to the 
denial of service connection are final decisions, and any 
attempt to collaterally attack those decisions must be 
addressed in a CUE motion.  Rudd, supra.  As noted above, the 
veteran has not claimed such error in the 1991 and 1996 
decisions.

On March 8, 2004, the veteran filed a new formal request to 
reopen the claim for service connection for PTSD.  An October 
2004 RO rating decision awarded the veteran service 
connection for PTSD at a disability evaluation of 50 percent.  
The 50 percent rating was effective March 8, 2004, the date 
of receipt of the request by the veteran to reopen the claim 
for PTSD.  

In any event, the veteran made no requests, either formal or 
informal, to reopen the claim of service connection for PTSD 
prior to March 8, 2004.  An earlier effective date for 
service-connected PTSD is therefore denied as a matter of 
law.  Simply stated, VA is not required to anticipate any 
potential claim for a particular benefit where no intention 
to raise it was expressed.  See Brannon v. West, 12 Vet. App. 
32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  The RO responded to the veteran's prior claims, and 
the veteran did not appeal or respond in a timely manner.  
There is no provision in the law for awarding an earlier 
effective date based on the veteran's assertion that the 
disability existed before he filed the claim.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the law not the evidence is dispositive, the 
Board should deny an appeal because of an absence of a legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The veteran has failed to 
allege facts which meet the criteria in the law or 
regulations, and his claim must be denied.

Duty to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from January 2000 through March 2008.  The appellant 
was afforded a VA medical examination in September 2004.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In any event, the Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law. See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).



ORDER

An effective date earlier than March 8, 2004, for the award 
of service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


